USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUITNo. 98-1344                       UNITED STATES OF AMERICA,                               Appellee,                                  v.                            EDWARD CARDONA,                         Defendant, Appellant.                                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF RHODE ISLAND               [Hon. Mary M. Lisi, U.S. District Judge]                                                                             Before                        Torruella, Chief Judge,                      Cyr, Senior Circuit Judge,                       and Stahl, Circuit Judge.                                                  James T. McCormick for appellant.      Mary E. Rogers, Assistant United States Attorney, with whomMargaret E. Curran, United States Attorney, was on brief for appellee.                                                                             December 2, 1998                                                                                                                          Per Curiam.  Following oral argument and a full review of theentire record on appeal, we conclude that the three rulingschallenged on appeal were all well within the discretion of thedistr                      ict court.                              Affirmed.